         Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 1 of 26




           In the United States Court of Federal Claims
                                           No. 20-1539C

                                      (Filed: March 26, 2021)
                                                   )
    NAVAL SYSTEMS, INC.,                           )
                                                   )
                         Plaintiff,                )
                                                   )
            v.                                     )
                                                   )
    THE UNITED STATES,                             )
                                                   )
                         Defendant.                )
                                                   )

John R. Tolle, Baker, Cronogue, Tolle & Werfel, LLP, McLean, VA, for Plaintiff.

Russell J. Upton, Trial Attorney, Commercial Litigation Branch, United States
Department of Justice, Washington, DC, for Defendant. With him on the briefs
were Elizabeth M. Hosford, Assistant Director, Robert E. Kirschman, Jr., Director,
Commercial Litigation Branch, and Brian M. Boynton, Acting Assistant Attorney
General, Civil Division, United States Department of Justice. Of counsel on the
briefs was Christopher Erly, Office of the General Counsel, United States
Department of the Navy, Patuxent River, MD.

                                      ORDER AND OPINION

SOLOMSON, Judge.

      This matter presents a different twist on the “late is late” line of cases regarding
proposal timeliness,1 although perhaps a more accurate characterization of the issue

1The “late is late” rule prohibits an agency from accepting a proposal, proposal modifications,
or revisions after the deadline for proposals established by the agency in a solicitation.
Progressive Indus., Inc. v. United States, 129 Fed. Cl. 457, 475–76 (2016) (citing FAR 52.212–1(f)); see
also FAR 52.215–1(c)(3)(i). As the Federal Circuit explained, “[t]here are inherent competitive
advantages to submitting a proposal after all other parties are required to do so,” including the
ability to make “last minute changes to the proposal.” Labatt Food Serv., Inc. v. United States, 577
F.3d 1375, 1381 (Fed. Cir. 2009); see also Criterion Sys., Inc. v. United States, 144 Fed. Cl. 409 (2019)
(agency did not act arbitrarily or capriciously by rejecting bidder’s proposal that was filed
ninety seconds after deadline); Johnson Controls Government Sys., LLC v. United States, 125 Fed.
         Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 2 of 26




here is whether the proverbial teacher – as opposed to the dog – ate the plaintiff’s
homework. Specifically, Plaintiff, Naval Systems, Inc. (“NSI”), alleges that, on October
19, 2020, NSI submitted a timely proposal in response to Solicitation No N00421-20-R-
0003 (“the Solicitation”), but that Defendant, the United States – acting by and through
the Department of the Navy (“the Agency”) – somehow lost NSI’s proposal in the
electronic ether. The government, in turn, responds that NSI failed to submit its
proposal by the deadline and in the manner the Solicitation specified. Accordingly, the
Court is called upon to decide what should be a simple factual question: did NSI submit
a timely proposal or not? The answer to that question, however – while not involving
any complex government contracting statutes or regulations – does require this Court to
analyze and properly consider the applicable standard of review as well as the proper
construction of the administrative record.

      As explained below, the Court grants in-part, and denies in-part, NSI’s request to
supplement the administrative record. The record supplementation the Court permits,
however, does not ultimately get NSI where it wants to go. Indeed, on the merits, the
Court grants the government’s motion for judgment on the administrative record
(“MJAR”), denies NSI’s MJAR, and directs the entry of judgment for the government.

    I.      Factual Background2

       On September 2, 2020, the Agency issued the Solicitation, a small business set-
aside, contemplating a single-award indefinite delivery/indefinite quantity contract.
AR 166–67. The Solicitation’s statement of work covers “Maintenance and Materiel
Management (3M); the development of logistics packages; software engineering,


Cl. 289, 293 (2016) (agency properly rejected offeror’s proposal when the offeror failed to timely
and fully submit its proposal electronically using a third party submission portal); Glob. Mil.
Mktg., Inc. v. United States, 118 Fed. Cl. 624, 627 (2014) (severe weather did not constitute an
interruption of “normal Government processes” sufficient to fall within an exception to the
“late is late” rule); Geo-Seis Helicopters, Inc. v. United States, 77 Fed. Cl. 633, 640 (2007) (“Courts
interpreting the ‘late is late’ rule have adhered to the plain text of the regulation, commenting
that its requirement that offerors submit their proposals on time is a ‘strict rule with very
limited exceptions.’” (quoting Argencord Mach. & Equip., Inc. v. United States, 68 Fed. Cl. 167, 173
(2005))); Conscoop-Consorzia FRA Cooperative Di Prod. E. Lavoro v. United States, 62 Fed. Cl. 219,
238 (2004) (bidder “chose to assume the risk of late delivery by sending its price pr oposal just
two minutes prior to the deadline established in the solicitation” and thus the agency properly
rejected the proposal as late), aff'd, 159 Fed. Appx. 184 (Fed. Cir. 2005); The Sandi Grp., Inc., B-
401218, 2009 CPD ¶ 123 (June 5, 2009) (“Our Office has long held that the late proposal rule
alleviates confusion, ensures equal treatment of offerors and prevents one offeror from
obtaining a competitive advantage as result of being permitted to submit a proposal later than
the deadline set for all competitors.” (citations omitted)).
2This section constitutes the Court’s findings of fact drawn from the administrative record
(“AR”).

                                                   2
        Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 3 of 26




development, and integration; engineering support; and technical support to Naval Air
Warfare Center Aircraft Division . . . and its customers.” AR 185. The Solicitation
provided specific instructions for proposal submissions:

               The Offeror shall submit all volumes of its proposal
               electronically via DoD Safe (https://safe.apps.mil/). All
               proposal documents must be compatible with Microsoft
               Office 2016 and/or the latest Adobe Acrobat Reader Portable
               Document Format (PDF), where applicable. An email shall be
               submitted        to        cheri.swailes@navy.mil       and
               amy.g.davis@navy.mil no later than 10 days prior to the
               proposal due date requesting a “Drop-Off Request Code.”
               The “Drop-Off Request Code” email must specify a point of
               contact name and email address for the Prime contractor and
               for each individual Subcontractor. The Prime and
               Subcontractor(s) will each be provided a unique “Drop-Off
               Request Code” which will allow them to submit proposal
               documents to the Government independently as needed. The
               Prime and Subcontractor points of contact will receive an
               email that contains their unique “Drop-Off Request Code” no
               less than 3 days prior to the proposal due date. This code
               authorizes access to submit proposal documents securely via
               DoD SAFE.

AR 272 at 2.3. 3 The Solicitation incorporates by reference FAR 52.215-1, “Instructions to
Offerors-Competitive Acquisition.” AR 290.4 FAR 52.215-1(c)(3), in turn, addresses
“[s]ubmission, modification, revision, and withdrawal of proposals,” and provides that
“[o]fferors are responsible for submitting proposals . . . so as to reach the Government
office designated in the solicitation by the time specified in the solicitation.” The
Solicitation set a proposal deadline of October 19, 2020 at 12:00 PM EST. AR 166.

       FAR 52.215-1(c)(3)(ii)(A) specifically addresses proposal timeliness, and provides:

               Any proposal . . . received at the Government office
               designated in the solicitation after the exact time specified for
               receipt of offers is “late” and will not be considered unless it
               is received before award is made, the Contracting Officer

3“DoD SAFE” is the Department of Defense’s “Secure Access File Exchange”— an electronic,
internet-connected “service to make it easy for [users] to exchange unclassified files up to 8.0 GB
that can’t be sent through email[.]” See https://safe.apps.mil/ (last accessed Mar. 25, 2021).
4“FAR” refers to the Federal Acquisition Regulation, codified at Chapter 1 of Title 48 of the
Code of Federal Regulations.

                                                3
        Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 4 of 26




              determines that accepting the late offer would not unduly
              delay the acquisition, and
              (1) If it was transmitted through an electronic commerce
              method authorized by the solicitation, it was received at the
              initial point of entry to the Government infrastructure not
              later than 5:00 p.m. one working day prior to the date
              specified for receipt of proposals; or
              (2) There is acceptable evidence to establish that it was
              received at the Government installation designated for receipt
              of offers and was under the Government’s control prior to the
              time set for receipt of offers; or
              (3) It is the only proposal received.


AR166, AR290. FAR 52.215-1(c)(3)(iii) defines “[a]cceptable evidence to establish the
time of receipt at the Government installation” to include “the time/date stamp of that
installation on the proposal wrapper, other documentary evidence of receipt
maintained by the installation, or . . . statements of Government personnel.”

        According to NSI, “on the morning of Monday, October 19, 2020, at between
10:00 a.m. and 10:30 a.m. EST, NSI employees Diana M. Waldorf and Thomas M. Bock
both entered the office of Mr. Bock for the purpose of uploading NSI’s proposal.” ECF
No. 1 (“Compl.”) ¶ 10. NSI contends that Mr. Bock logged into the DoD SAFE system,
dragged-and-dropped 10 proposal-related files from his computer into the upload
section of the SAFE system website, entered a description for each document, and had
Ms. Waldorf confirm that all of the files comported with Solicitation requirements. Id.
¶¶ 11–13. Mr. Bock then purportedly clicked a button to commence the upload of NSI’s
files, and soon after, a screen appeared that indicated “Drop Off Completed” and
included some language to the effect of “Your files have been sent successfully.” Id. ¶¶
14–17.

       On October 20, 2020, Agency Contract Specialist Cheri Swailes emailed Mr. Bock
to ask why NSI had decided not to submit a proposal. AR 745. Mr. Bock and Ms.
Swailes then spoke on the phone, at which time Mr. Bock informed Ms. Swailes that a
“successful upload of NSI’s proposal had been confirmed by DoD SAFE[,]” but that he
had not received any confirmation email. Compl. ¶ 28. Concerned that something had
gone wrong or perhaps to prompt the Agency to investigate the apparent problem, NSI
contacted the DoD SAFE Help Desk to open an incident ticket, the resolution of which
both NSI and Ms. Swailes diligently pursued.5 AR 749–51; Compl. ¶¶ 29, 31. NSI

5Ms. Swailes also opened a separate incident ticket with the DoD SAFE Help Desk in an
attempt to resolve the issue. AR 773.

                                              4
          Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 5 of 26




believed, and continues to believe, that it successfully uploaded its proposal via the
DoD SAFE system. The DoD SAFE Help Desk escalated the incident several times to
higher priority levels in an attempt to investigate and address the issue. AR 752, 758.

       While awaiting the resolution of the incident tickets, NSI made several attempts
to deliver physical copies of the proposal to the Agency, albeit after the Solicitation’s
October 19 deadline for the receipt of proposals. On October 20, 2020, NSI
unsuccessfully attempted to physically drop off with the Agency a CD-ROM containing
the proposal files, but found the Agency’s office door locked and received no answer to
knocking. AR 755–57. On October 24, 2020, NSI sent the CD-ROM to the Agency via
mail. Id.

       After investigating NSI’s concern, the DoD Help Desk ultimately determined
that NSI’s proposal was never uploaded to the DoD SAFE website and closed the
incident tickets. AR 783. The Agency determined that while NSI itself had not
submitted any files via the DoD SAFE system in response to the Solicitation, NSI’s
planned subcontractors did successfully manage to utilize the SAFE system to upload
their proposal files. See, e.g., AR 742–744. In an email to Ms. Swailes, a Help Desk
representative who was tasked to the matter included a screenshot of the DoD SAFE
database during the time period between 10:00 AM and 11:00 AM EST, when NSI
purports to have uploaded its proposal. AR 780–81. That screenshot shows that while
there were 1,540 successful drop-offs using the SAFE system during that hour, there
were no recorded drop-offs from NSI.6 AR 780–81, 783. The Agency thus reasonably
concluded that: (1) NSI failed to submit its proposal in a timely manner via the SAFE
website; (2) NSI could not submit its proposal late via CD-ROM; and (3) as a result of
NSI’s failure to submit a timely proposal, NSI could not participate in the competition.

    II.     Procedural History

        On November 6, 2020, NSI filed a complaint in this Court. Compl. In the
complaint, NSI alleged that: (1) the Agency improperly rejected NSI’s proposal;
(2) assuming NSI’s proposal was late, the so-called “government control” exception, see
FAR § 52.212–1(f)(2)(i)(B), excused NSI’s lateness; (3) assuming NSI’s proposal was late,
the lateness should be waived as a minor formality; and (4) assuming NSI’s proposal
was late, the Agency should have given NSI an extension to submit its proposal. Id. at
7. In support of NSI’s complaint, NSI filed a joint affidavit from its employees, Mr.
Bock and Ms. Waldorf, attesting that NSI’s proposal had been submitted to the Agency
in a timely manner via the SAFE system in compliance with the Solicitation’s
instructions. ECF No. 1-1. Accordingly, NSI requests that the Court find that NSI

6The screenshot included the following qualification: “NOTE: This does not take into account
any external ‘issues’ that could be affecting user dropoffs -- only that DOD SAFE was operating
properly.” AR 781.

                                               5
        Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 6 of 26




submitted a timely proposal and thus is eligible to compete for the procurement at
issue; in the alternative, NSI requests that the Court order: (1) NSI’s lateness excused or
waived; or (2) the Agency to provide NSI with an extension of time within which to
submit its proposal. Id. at 8.

       On November 16, 2020, the government filed the administrative record in this
matter. ECF Nos. 10, 11. On December 1, 2020, NSI filed a motion to supplement the
administrative record with the declaration of its expert, Mr. Randolph E. Tipton, ECF
No. 12-1 (“Tipton First Decl.”), and a motion requesting that the Court require the
government to supplement the administrative record with additional documents, ECF
No. 13. The point of Mr. Tipton’s declaration was to provide the Court with an expert
opinion “by a technically qualified person . . . for the purpose of providing an
explanation as to why NSI’s proposal was not timely received” and to “rebut several of
the arguments Defendant has made regarding why NSI’s proposal was late.” ECF No.
12 at 3–4. NSI claimed that because the Court was required to “conduct fact-finding on
a paper record[,]” Mr. Tipton’s declaration was necessary for meaningful review
“because the existing record is insufficient for this purpose.” Id. at 4.

       On December 2, 2020, this Court held a status conference and subsequently
vacated the existing briefing schedule, instead requiring the government to “obtain a
declaration from a [DoD] expert to explain [the DoD SAFE] system’s operation in the
context of this case . . . [and] whether the facts Plaintiff alleges are plausible or even
possible give that system’s functionality.” ECF No. 15. On December 11, 2020, in
response to the Court’s order, the government filed a declaration from its expert,
Mr. Todd A. Edgell, to respond both specifically to Mr. Tipton, and to NSI’s allegations,
generally. ECF No. 16 (“Edgell First Decl.”).

       On December 17, 2020, NSI filed yet another motion to supplement the
administrative record, this time requesting that the government produce additional
DoD SAFE logs. ECF No. 17. On that same date, the parties also submitted a joint
status report. ECF No. 18. In the status report, NSI argued that “[t]he administrative
record, as supplemented by Mr. Edgell’s declaration, is still incomplete” and thus
insisted that yet additional supplementation was necessary. Id. at 4. The government
responded that NSI’s request was “an inappropriate, extra-record exercise” based solely
on baseless speculation. Id. at 2.

       After holding a status conference to again discuss the issues with the parties,
including the contents of the administrative record, this Court issued an order to
provide NSI with the opportunity to submit a revised second motion to supplement the
administrative record (including, but not limited to, a second declaration from NSI’s
expert, Mr. Tipton, to respond to the government’s expert, Mr. Edgell). ECF No. 20.
The Court also granted NSI’s first motion to supplement the record with the declaration
of Mr. Randolph Tipton, see ECF No. 12, but denied, as moot, NSI’s remaining two

                                             6
          Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 7 of 26




motions to require the government to supplement the record, see ECF Nos. 13, 17. On
January 14, 2021, NSI filed a revised motion to supplement the administrative record,
including a second declaration from Mr. Tipton. See ECF No. 21; ECF No. 21-1 (“Tipton
Second Decl.”). On January 28, 2021, the government filed its response to NSI’s revised
motion, including a second declaration from Mr. Edgell. See ECF No. 22; ECF No. 22-1
(“Edgell Second Decl.”).

       On February 5, 2021, the Court held an oral argument primarily to address NSI’s
revised second motion to supplement the administrative record, which effectively
requested limited discovery as to the operations of the DoD SAFE system on or around
the time NSI alleged it submitted its proposal. See Minute Entry, Feb. 5, 2021. Although
the Court indicated that it intended to resolve the motion predominantly in the
government’s favor, and that such a resolution in all likelihood would be dispositive of
NSI’s claims, NSI nevertheless requested the opportunity to file an MJAR. Accordingly,
the Court set a simultaneous briefing schedule for the parties’ dispositive motions on
the merits. ECF No. 24. The parties filed their respective MJARs on February 22, 2021,
see ECF Nos. 25 (“Def. MJAR”), 26 (“Pl. MJAR”), and response briefs on March 5, 2021.
ECF Nos. 29, 30.

   III.     Standard Of Review

       The Tucker Act, as amended by the Administrative Dispute Resolution Act of
1996, Pub. L. No. 104-320, 110 Stat. 3870, provides this Court with “jurisdiction to
render judgment on an action by an interested party objecting to a solicitation by a
Federal agency for bids or proposals for a proposed contract or to a proposed award or
the award of a contract or any alleged violation of statute or regulation in connection
with a procurement or a proposed procurement.” 28 U.S.C. § 1491(b)(1). In cases
involving such an action – commonly referred to as bid protests – this Court “reviews
the agency’s decision pursuant to the standards set forth in section 706 of title 5” – i.e.,
the Administrative Procedure Act (“APA”) standard of review. 28 U.S.C. § 1491(b)(4).
That standard of review requires the Court to determine whether an agency’s
procurement-related decision is “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). In particular, “we must
sustain an agency’s action unless the challenger can prove the agency ‘entirely failed to
consider an important aspect of the problem, offered an explanation for its decision that
runs counter to the evidence before the agency, or [issued a decision that] is so
implausible that [the decision] could not be ascribed to a difference in view or the
product of agency expertise.’” Tinton Falls Lodging Realty, LLC v. United States, 800 F.3d
1353, 1358 (Fed. Cir. 2015) (quoting Ala. Aircraft Indus., Inc.-Birmingham v. United States,
586 F.3d 1372, 1375 (Fed. Cir. 2009) (quoting Motor Vehicle Mfrs. Ass'n of the U.S., Inc. v.
State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983))); see also Sharpe v. United States, 935
F.3d 1352, 1358–59 (Fed. Cir. 2019).



                                               7
         Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 8 of 26




         A motion for judgment on the administrative record under Rule 52.1 of the Rules
of the United States Court of Federal Claims (“RCFC”) differs from motions for
summary judgment under RCFC 56, as the existence of genuine issues of material fact
does not preclude judgment on the administrative record. Bannum, Inc. v. United States,
404 F.3d 1346, 1355–57 (Fed. Cir. 2005). Rather, a motion for judgment on the
administrative record examines whether an agency, given all the disputed and
undisputed facts appearing in the record, acted in a manner that complied with the
legal standards governing the decision under review. The trial court thus makes factual
findings based on the evidence in the record, “as if [the Court] were conducting a trial
on the record.” Bannum, 404 F.3d at 1357. Bannum thus “teaches that two principles
commonly associated with summary judgment motions—that the existence of a
genuine issue of material fact precludes a grant of summary judgment and that
inferences must be weighed in favor of the non-moving party—do not apply in
deciding a motion for judgment on the administrative record.” Zappley v. United States,
135 Fed. Cl. 272, 276 (2012) (citing Bannum, 404 F.3d at 1356, and explaining that “[t]he
existence of a question of fact thus neither precludes the granting of a motion for
judgment on the administrative record nor requires this court to conduct a full-blown
evidentiary proceeding”). “Rather, such questions must be resolved by reference to the
administrative record, as properly supplemented—in the words of the Federal Circuit,
‘as if [the Court of Federal Claims] were conducting a trial on [that] record.’” Zappley,
135 Fed. Cl. at 276–77 (quoting Bannum, 404 F.3d at 1354, and citing Carlisle v. United
States, 66 Fed. Cl. 627, 631 (2005)).

        While the government’s overall “conduct” – i.e., its “procurement decision” – is
subject to the “‘arbitrary and capricious’ standard of [the APA,] § 706,” Bannum, 404
F.3d at 1351 (discussing 5 U.S.C. § 706(2)(A)), “[t]he substantial evidence standard of 5
U.S.C. § 706(2)(E) ‘applies to the trial court’s review of agency findings.’” Blue & Gold
Fleet, L.P. v. United States, 492 F.3d 1308, 1312 (Fed. Cir. 2007) (quoting Bannum, 404 F.3d
at 1357 (citation omitted)). The Court, however, may “make[] factual findings from the
administrative record in the first instance . . . ‘like any finding in a bench trial.’” Blue &
Gold Fleet, 492 F.3d at 1312 (quoting Bannum, 404 F.3d at 1357, and noting that the
Federal Circuit “reviews such findings for clear error,” id.).7 Plaintiff bears the “‘burden

7 See also Young v. United States, 497 F. App’x 53, 59 n.8 (Fed. Cir. 2012) (noting that the Court of
Federal Claims “may make factual determinations and legal conclusions based on the
administrative record in the first instance” while the Federal Circuit “reviews such factual
determinations for clear error and legal conclusions without deference”); but see Rempfer v.
Sharfstein, 583 F.3d 860, 865 (D.C. Cir. 2009) (explaining that “‘when a party seeks review of
agency action under the APA [before a district court], the district judge sits as an appellate
tribunal’” such that “‘[t]he entire case on review is a question of law,’ and the ‘complaint,
properly read, actually presents no factual allegations, but rather only arguments about the
legal conclusion to be drawn about the agency action’” (quoting Am. Bioscience, Inc. v. Thompson,
269 F.3d 1077, 1083 (D.C. Cir. 2001), and Marshall County Health Care Auth. v. Shalala, 988 F.2d
1221, 1226 (D.C. Cir. 1993))).

                                                 8
           Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 9 of 26




of proof based on the evidence in the record.’” Palantir USG, Inc. v. United States, 904
F.3d 980, 989 (Fed. Cir. 2018) (quoting A & D Fire Prot., Inc. v. United States, 72 Fed. Cl.
126, 131 (2006) (citing Bannum, 404 F.3d at 1356)).

       Unlike a typical, full bench trial – which, of course, consists of live testimony and
is preceded by a robust discovery process – the trial court in an action pursuant to 28
U.S.C. § 1491(b) is far more constrained in what evidence the Court may receive and
consider. Indeed, the statutorily prescribed standard of review drives the more limited
nature of the available “trial” process, as well as the contours of the administrative
record. With regard to the latter, our Court on occasion has described the
administrative record as a “fiction.” CCL Serv. Corp. v. United States, 48 Fed. Cl. 113, 118
(2000); see also Orion Int'l Techs. v. United States, 60 Fed. Cl. 338, 343 n.9 (2004) (collecting
cases).8 That is not meant to be as pejorative as it sounds. Rather, what that
characterization is intended to convey is that “the administrative record in many bid
protest cases . . . cannot be ‘viewed as rigidly as if the agency had made an adjudicative
decision on a formal record that is then certified for court review[.]’” Alabama Aircraft,
82 Fed. Cl. at 763 (quoting Savantage Fin. Servs. v. United States, 81 Fed. Cl. 300, 310
(2008)).9 Judge Williams succinctly described the reality of the administrative record in
§ 1491(b) actions, as follows:

                 [A]n agency decision in a bid protest, while subject to the
                 APA standard of review in this Court, is not a traditional
                 agency action which generates the tidy record typically
                 encountered in an APA review context. Rather, . . . the agency
                 action resulting in a contract award is the reflection of a
                 procurement process which entails submission of competing
                 proposals, discussions with offerors, refinement of those
                 proposals, detailed technical and cost evaluations often

8Our appellate court, the United States Court of Appeals for the Federal Circuit, does not
appear to have employed or endorsed that description of the administrative record.
9   The Federal Circuit similarly explained:
                 The Supreme Court has established that the [APA] does not itself
                 require an agency to explain the basis for its decision, unless an
                 adjudication required to be made on the record or a formal
                 rulemaking is involved. Contracting officers are not obligated by
                 the APA to provide written explanations for their actions.
                 Decisions by contracting officers are not adjudicatory decisions to
                 be made on the record after a hearing. Nor are they formal
                 rulemakings.
Impresa Construzioni Geom. Domenico Garufi v. United States, 238 F.3d 1324, 1337–38 (Fed. Cir.
2001) (internal citations omitted) (citing Pension Benefit Guaranty Corp. v. LTV Corp., 496 U.S. 633,
655–56 (1990), and Camp v. Pitts, 411 U.S. 138, 142 n.3 (1973)).

                                                  9
        Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 10 of 26




               performed by different teams of Government evaluators,
               assessments of past performance, and exchanges among
               evaluators and vendors which may be captured in the most
               informal of e-mail traffic. The demarcation of such a record
               necessarily involves a judgment call on the part of the agency,
               made ex parte and for purposes of litigation.

Int'l Res. Recovery, Inc. v. United States, 59 Fed. Cl. 537, 541 (2004).

        That said, the undersigned does not concur with the broader critique that an
“administrative record is not a documentary record maintained contemporaneously
with the events or actions included in it[,]” and instead simply “is a convenient vehicle
for bringing the decision of an administrative body before a reviewing agency or a
court.” Tech Systems, Inc. v. United States, 50 Fed. Cl. 216, 222 (2001) (citing CCL Serv.
Corp. v. United States, 48 Fed. Cl. 113, 118 (2000)). To the contrary, the standard
categories of documents Judge Williams catalogued generally are “contemporaneous”
with the agency’s procurement decision subject to review. 10 Moreover, as Judge Wolski
explained, “[a]lthough a ‘record’ assembled by an agency after a procurement decision
is challenged has been characterized as a ‘fiction’ of sorts, . . . an agency does not
possess the discretion to make these records whatever it says they are.” East West, Inc.
v. United States, 100 Fed. Cl. 53, 56 (2011) (emphasis added) (quoting Orion Int'l Techs.,
60 Fed. Cl. at 343 n.9, and citing Tauri Group, LLC v. United States, 99 Fed. Cl. 475, 480–81
(2011)). Instead, when the United States Supreme Court instructs that the trial court is
to evaluate the “administrative record already in existence,” Pitts, 411 U.S. at 142, that
refers to and “‘depends on what the agency did in reaching its decision, not what it
chooses to assemble after a protest is lodged.’” East West, Inc., 100 Fed. Cl. at 56
(quoting Tauri Group, 99 Fed. Cl. at 480–81). “This record will normally include the
information relied upon by the relevant agency decision makers and their advisers in
reaching the decisions being challenged, and the contemporaneously articulated reasons for
these decisions.” 100 Fed. Cl. at 56 (emphasis added). 11 Implementing that idea, this

10But see Int’l Res. Recovery, Inc., 59 Fed. Cl. at 541–42 (noting that “[t]he GAO record consists
not only of the documentation supporting the agency action being reviewed, but also whatever
documentation and argument, including affidavits and live testimony, a party submits to
GAO[,]” that “the GAO record is often submitted wholesale and designated as [part of] the
administrative record by the Government[,]” and critiquing that practice because “the GAO
record which contains after-the-fact explanations of the decision-making process, should not
represent the metes and bounds of the administrative record on review”); Bannum, Inc. v. United
States, 89 Fed. Cl. 184, 188 (2009) (“this Court’s rules explicitly provide for the inclusion of the
record before the GAO, to the extent it is more extensive, to the administrative record”).
11Tauri Grp., 99 Fed. Cl. at 480–81 (rejecting the government’s “opinion that the administrative
record is whatever it says it is, regardless of whether this informal compilation of materials
contains all of the information relied upon by the agency in reaching the challenged decision”
but concluding that “the administrative record need not consist of every single document

                                                10
       Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 11 of 26




Court’s Rules provide detailed guidance on what documents typically should be
included in the administrative record. RCFC App. C, ¶¶ 21–24.

       But what is a plaintiff supposed to do when it is dissatisfied with the scope of the
record the government has constructed and filed, or when the record necessarily lacks
relevant documentation given the nature of the specific claims at issue? In such
circumstances, a plaintiff typically will file a motion to add documentation to the
administrative record. Such motions can be categorized into two types:
“[s]upplementing the administrative record in an APA case means adding material to
the volume of documents the agency considered, while admitting extra-record evidence
means adding material outside of or in addition to the administrative record that was
not necessarily considered by the agency.” Safari Club Int’l v. Jewell, 111 F. Supp. 3d 1, 4
(D.D.C. 2015) (citing Pac. Shores Subdiv. Cal. Water Dist. v. U.S. Army Corps of Eng’rs, 448
F. Supp. 2d 1, 5 (D.D.C. 2006)); see SOSS2, Inc. v. United States Army Corps of Eng’rs, 403
F. Supp. 3d 1233, 1237 (M.D. Fla. 2019) (“To supplement the administrative record
means to permit review of material that the agency considered but failed to include.”).

      The United States Court of Appeals for the District of Columbia Circuit has
developed distinct tests for deciding whether an administrative record should be
supplemented or whether extra-record evidence should be added:

              Supplementation of the record is appropriate in three
              circumstances: “(1) if the agency deliberately or negligently
              excluded documents that may have been adverse to its
              decision, (2) if background information was needed to
              determine whether the agency considered all the relevant
              factors, or (3) if the agency failed to explain administrative
              action so as to frustrate judicial review.”

Nat'l Min. Ass’n v. Jackson, 856 F. Supp. 2d 150, 156 (D.D.C. 2012) (quoting City of Dania
Beach v. F.A.A., 628 F.3d 581, 590 (D.C. Cir. 2010)). “Conclusory statements will not
suffice; rather, the plaintiff ‘must identify reasonable, non-speculative grounds for its
belief that the documents were considered by the agency and not included in the
record.’” Nat'l Min. Ass’n, 856 F. Supp. 2d at 156 (quoting Marcum v. Salazar, 751 F.
Supp. 2d 74, 78 (D.D.C. 2010)).

       “A separate standard governs judicial consideration of extra-record evidence,
which ‘consists of evidence outside of or in addition to the administrative record that
was not necessarily considered by the agency.’” Nat’l Min. Ass’n, 856 F. Supp. 2d at 156
(quoting Calloway v. Harvey, 590 F. Supp. 2d 29, 38 (D.D.C. 2008) (internal quotation
marks omitted)). The D.C. Circuit has identified four exceptions justifying a court’s

related in any way to the procurement in question, [and] may be reasonably limited to materials
relevant to the specific decisions being challenged”).

                                              11
           Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 12 of 26




review of “extra-record” evidence: (1) when the agency failed to examine all relevant
factors; (2) when the agency failed to explain adequately its grounds for its decision;
(3) when the agency acted in bad faith; or (4) when the agency engaged in improper
behavior. 856 F. Supp. 2d 150, 156–57 (citing IMS, P.C. v. Alvarez, 129 F.3d 618, 624 (D.C.
Cir. 1997)). These exceptions are to be applied only in limited circumstances, see
Calloway, 590 F. Supp. 2d at 38, and “in order to invoke one of these exceptions, a party
seeking a court to review extra-record evidence must first establish that the agency
acted in bad faith or otherwise behaved improperly, or that the record is so bare that it
prevents effective judicial review,” County of San Miguel v. Kempthorne, 587 F. Supp. 2d
64, 79 (D.D.C. 2008) (internal quotations omitted) (citing Fund for the Animals v. Williams,
245 F. Supp. 2d 49, 57–58 (D.D.C. 2003)).

        Our circuit’s jurisprudence does not appear to neatly distinguish between
supplementation of the administrative record, on the one hand, and the addition of
extra-record evidence, on the other. For example, in Axiom Resource Management, Inc. v.
United States, the Federal Circuit all but equated the term “supplementation” with the
phrase “extra record evidence.” 564 F.3d 1374, 1380 (Fed. Cir. 2009) (holding that
“supplementation of the record should be limited to cases in which ‘the omission of
extra-record evidence precludes effective judicial review’”(quoting Murakami, 46 Fed. Cl.
at 735 (emphasis added))). Nor has our Court clearly defined supplementation as the
addition of evidence that the agency considered but omitted from the record. To the
contrary, “allowing the record to be supplemented by evidence that the agency
considered but did not include in the record might be viewed as not supplementation at
all, but merely requiring that the administrative record be complete.” Murakami, 46
Fed. Cl. at n.4.12 Nevertheless, the Court finds the D.C. Circuit precedent instructive
and persuasive insofar as the two primary Federal Circuit decisions on point are
broadly consistent with the approach of other circuits, including the D.C. Circuit 13 – all

12See also NEQ, LLC v. United States, 86 Fed. Cl. 592, 593 (2009) (“The court views adding the two
electronic messages in question as not supplementing the administrative record, per se, but
merely as ensuring the completeness of the record. See RCFC App. C ¶ 22. This is particularly
so as the messages in question were before the agency when it rendered its award decision.”);
N. Wind Site Servs., LLC v. United States, 142 Fed. Cl. 802, 809 (2019) (“Where a party seeks to
add to the record materials that were generated or considered by the agency during the
procurement and decisionmaking process, such a request is viewed as a request to complete the
administrative record.”); BHB Ltd. P’ship v. United States, 147 Fed. Cl. 226, 229 (2020) (“By
motion to complete the record, a party seeks to add documents that are relevant to the
challenged agency decision and were considered by the agency in reaching its decision . . . By
motion to supplement, a party seeks to add evidence to an otherwise complete record.”); Tech
Sys., Inc. v. United States, 97 Fed. Cl. 262, 265 n.3 (2011) (“Our Court has recognized that adding
this category of information ‘might be viewed as not supplementation at all, but merely
requiring that the administrative record be complete.’” (quoting Murakami, 46 Fed. Cl. at 735
n.4)).
13   In Esch v. Yeutter, 876 F.2d 976, 991 (D.C. Cir. 1989), the D.C. Circuit explained that extra-

                                                    12
        Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 13 of 26




of which are animated by the same concern: “to guard against courts using new
evidence to ‘convert the arbitrary and capricious standard into effectively de novo
review.’” Axiom Res. Mgmt., 564 F.3d at 1380 (quoting Murakami, 46 Fed. Cl. at 735, aff'd,
398 F.3d 1342 (Fed. Cir. 2005)); see also Lewis v. United States, 476 F. App’x 240, 243 n.2
(Fed. Cir. 2012) (citing cases for the proposition that supplementation or extra -record
evidence exceptions “apply only under extraordinary circumstances” (quoting
Voyageurs Nat. Park Ass’n v. Norton, 381 F.3d 759, 766 (8th Cir. 2004))). 14

       Thus, in Axiom, the Federal Circuit emphasized that “the parties’ ability to
supplement the administrative record is limited,” 564 F.3d at 1379, such that the “focus
of judicial review of agency action remains the administrative record, which should be
supplemented only if the existing record is insufficient to permit meaningful review
consistent with the APA,” id. at 1381. The Federal Circuit’s binding decision in Axiom –
consistent with Supreme Court jurisprudence – ultimately requires that we determine
whether supplementation of the administrative record is “necessary in order not ‘to


record evidence was reviewable if it fell within one of eight exceptions, but that is no longer an
accurate description of the state of the law in that circuit. See Cape Hatteras Access Pres. Alliance
v. U.S. Dep’t of Interior, 667 F. Supp. 2d 111, 115–16 (D.D.C. 2009) (noting the narrowing of the
Esch exceptions). Moreover, the Federal Circuit criticized the Esch exceptions in Axiom, 564 F.3d
at 1380. See Lab. Corp. of Am. v. United States, 108 Fed. Cl. 549, 557 n.8 (2012) (“In forceful terms,
the Federal Circuit rejected the lenient approach to the use of extra-record evidence reflected in
Esch . . . .”). In Axiom, our appellate court concluded that “[r]elying on Esch . . . is problematic in
at least two respects. First, the eight exceptions to the rule against extra-record evidence
described in Esch originated in an article, predating [the Supreme Court’s decision in] Florida
Power & Light[.]” 564 F.3d at 1380 (citing Steven Stark & Sarah Wald, Setting No Records: The
Failed Attempts to Limit the Record in Review of Administrative Action, 36 Admin. L.Rev. 333, 336
(1984)). “Second, and more critically,” the Federal Circuit recognized that “Esch’s vitality even
within the D.C. Circuit is questionable in light of more recent opinions by that court which
demonstrate a more restrictive approach to extra-record evidence.” 564 F.3d at 1380; see also
Miller v. United States, 119 Fed. Cl. 717, 726 (2015) (“The Axiom panel criticized a decision of this
court which permitted supplementation of the administrative record in a bid protest, and
criticized the trial court's over-broad reliance on Esch v. Yeutter, . . . an opinion which provides a
list of justifications for the supplementation of the administrative record of an agency action.”);
Murakami v. United States, 46 Fed. Cl. at 735 n.4 (critiquing Esch) (cited with approval in Axiom,
564 F.3d at 1380).
14In Voyageurs Nat. Park Ass’n, the United States Court of Appeals for the Eighth Circuit
explained that “[b]y confining judicial review to the administrative record, the APA precludes
the reviewing court from conducting a de novo trial and substituting its opinion for that of the
agency.” 381 F.3d at 766 (noting that while “certain exceptions have been carved from the
general rule limiting APA review to the administrative record[,] [t]hese exceptions apply only
under extraordinary circumstances, and are not to be casually invoked unless the party seeking
to depart from the record can make a strong showing that the specific extra-record material falls
within one of the limited exceptions”).

                                                  13
        Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 14 of 26




frustrate effective judicial review.’” Id. (quoting Camp, 411 U.S. at 142–43).15 Similarly,
in an earlier decision, the Federal Circuit held that discovery or record supplementation
is justified when “required for meaningful judicial review,” Impresa Construzioni, 238
F.3d at 1338, or when “the record is insufficient for the Court to render a decision,”
Portfolio Disposition Mgmt. Group, LLC v. United States, 64 Fed. Cl. 1, 12 (2005). In limited
circumstances, “[t]he Supreme Court’s . . . decision in LTV, and earlier decisions in
Overton Park and Pitts, make clear that, even if the agency is not obligated to provide
reasons [for its decision], a court may nonetheless order the agency to provide
explanation if such an explanation is required for meaningful judicial review.” Impresa
Construzioni, 238 F.3d at 1337–38 (citing Pension Benefit Guaranty Corp., 496 U.S. at 654;
Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971); Camp, 411 U.S. at
142–43).

       For plaintiffs seeking discovery in a record review case, Supreme Court decisions
also require trial courts to recognize that “the agency decision is entitled to a
presumption of regularity.” Impresa Construzioni, 238 F.3d at 1337–38 (citing Bowen v.
Am. Hosp. Assn., 476 U.S. 610, 626–27, (1986), Motor Vehicle Mfrs. Assn. v. State Farm Mut.
Auto. Ins. Co., 463 U.S. 29, 43 n. 9 (1983), United States v. Chem. Found., Inc., 272 U.S. 1,
14–15 (1926)). “Because of that presumption of regularity, the agency should not be
required to provide an explanation [of its decision] unless that presumption has been
rebutted by record evidence suggesting that the agency decision is arbitrary and
capricious.” Impresa Construzioni, 238 F.3d at 1337–38 (holding that “[t]he litigant
challenging that presumption necessarily bears a heavy burden”).

        Accordingly, this Court should refuse “to supplement the record,” to permit
further “discovery,” or “to otherwise add to the record evidence, not previously
possessed by the agency” merely because the proponent of such measures believes that
it will “improve the court’s ‘understanding’ of a case.” NEQ, LLC v. United States, 86
Fed. Cl. 592, 593 (2009) (reasoning that “the theoretical bases for considering such
materials are questionable, at best, and derive from portions of the opinion in Esch v.
Yeutter . . . that appear to be in heavy tension with numerous Supreme Court
precedents”). In sum, while the Federal Circuit has approved the deposition of a
contracting officer, for example to “explain[] the basis for his responsibility

15See Per Aarsleff A/S v. United States, 829 F.3d 1303, 1310 n.3 (Fed. Cir. 2016) (discussing Axiom
and cautioning that “this court has previously found abuse of discretion where a trial court
allowed supplementation of the record without first making the required determination”);
AgustaWestland N. Am., Inc. v. United States, 880 F.3d 1326, 1331–32 (Fed. Cir. 2018) (concluding
“that the trial court abused its discretion by supplementing the record, and relying on the
supplemental evidence to reach its decision” where the trial court failed “to explain why the
evidence omitted from the record frustrated judicial review as to the ultimate question of
whether the award of a sole-source contract . . . was arbitrary and capricious”). A trial court’s
“conclusory statements that it could not conduct effective judicial review without the
supplemented material . . . are insufficient under Axiom.” 880 F.3d at 1332.

                                                14
        Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 15 of 26




decision . . . , it did so recognizing that the circumstances warranting such a deposition
are ‘rare.’” NEQ, 86 Fed. Cl. at 593–94 (quoting Impresa Construzioni, 238 F.3d at 1338,
and explaining that “[t]he court, therefore, did not hold that depositions in bid protest
cases should be taken simply to flush out the rationale for an agency’s decision”). 16

        On the other hand, the Federal Circuit itself does not appear to have fleshed out
what constitutes evidence or additional documentation necessary for “meaningful
judicial review.” Some broad and relatively uncontroversial general parameters may be
extracted, however, from the decisions of the Court of Federal Claims. On the one
hand, “this Court has precluded supplementation of the administrative record with
declarations that contain ‘post-hoc contentions of fact and argument.’” PTC, Inc. v.
United States, 143 Fed. Cl. 770, 780–81 (2019) (quoting L-3 Commc'ns EOTech, Inc v.
United States, 87 Fed. Cl. 656, 672 (2009)). 17 On the other hand, while “[t]he Court has a
responsibility to ensure that a bid protest proceeding is not converted into a de novo
review, . . . this requirement must be balanced against the obligation to ensure that the
position of both parties is fully understood” – not by supplanting the information in the
existing record or by “introduc[ing] facts outside the administrative record” but rather
“to take a deeper dive into information that is already in the administrative record.”
FirstLine Transportation Sec., Inc. v. United States, 116 Fed. Cl. 324, 326–27 (2014)
(permitting expert declaration “not [to] substitute [his] judgment for the a gency’s
judgment” but rather where the testimony contained “calculations based on data
already contained in the administrative record, so that the Court can better understand
the record”). This tension 18 is why, “[l]ike all broad standards, applying the guidance


16  But see CRAssociates, Inc. v. United States, 95 Fed. Cl. 357, 376 n.15 (2010) (“There is a little
tension between the notion that an agency cannot provide a new reason for a prior decision, but
can provide further explanation for a decision already made.”); cf. Pitts, 411 U.S. at 142–43 (“If
. . . there was such failure to explain administrative action as to frustrate effective judicial
review, the remedy [is] . . . to obtain from the agency, either through affidavits or testimony,
such additional explanation of the reasons for the agency decision as may prove necessary.”).
17Acrow Corp. of Am. v. United States, 96 Fed. Cl. 270, 279 (2010) (GAO protest filings do not
supplement the agency’s administrative record).
18 Compare Int'l Res. Recovery, Inc. v. United States, 59 Fed. Cl. 537, 541–42 (2004) (quoting Pikes
Peak Family Hous., LLC v. United States, 40 Fed. Cl. 673, 677 (1998), for the proposition that
“[e]ffective judicial review of an agency’s exercise of discretion is irreconcilably at odds with the
notion that the reviewing court’s inquiry must be confined to an administrative record that is
likewise the product of the agency’s sole discretion”), with Joint Venture of Comint Sys. Corp. v.
United States, 100 Fed. Cl. 159, 165–66 (2011) (explaining that “[a]lthough courts have employed
a ‘flexible approach’ in numerous bid protests to determine the corpus of evidence that will be
considered, Cubic Applications, Inc. v. United States, 37 Fed. Cl. 345, 350 (1997),” administrative
record supplementation “must be extremely limited” to avoid effectively converting the
applicable arbitrary and capricious standard of review into de novo review (citing Murakami, 46
Fed. Cl. at 735)).

                                                 15
         Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 16 of 26




from Axiom turns on the facts of each individual case.” Id. at 327 (distinguishing Al
Ghanim Combined Grp. v. United States, 56 Fed. Cl. 502 (2003), as a case in which “the
Court rejected the protester’s attempt to supplement the record with . . . expert
declarations . . . because the argument boiled down to a matter of contract
interpretation, which is outside the scope of proper supplementation,” while “the
present case is sufficiently complex such that the Court needs the expert assistance
. . . to evaluate Plaintiff’s arguments and the issue of prejudice”).

      With these broad principles in mind, the Court next turns to NSI’s pending
motion to supplement the administrative record.

   IV.     The Court Grants In-Part, And Denies In-Part, NSI’s Request To
           Supplement The Administrative Record

       We begin with NSI’s central claim, which is as straightforward as they come:
pursuant to the Solicitation’s requirements, NSI properly submitted its proposal in a
timely manner, or at least in a manner sufficient to fall within the FAR’s government
control exception, but the government erroneously concluded that NSI failed to submit
a proposal. Pl. MJAR at 2. In that regard, the government indeed has no record
substantiating that NSI submitted a proposal. At the very least, the government’s initial
administrative record filing supports the government’s conclusion that NSI failed to
submit its proposal in the required manner insofar as the government cannot locate it
anywhere in its systems or records. AR 745; see also Def. MJAR at 12. NSI responds,
essentially, that the government’s electronic submission system – the DoD SAFE
website – somehow lost NSI’s proposal. Pl. MJAR at 10–14. In other words, with
regard to the administrative record as initially constructed, NSI argues that the absence
of evidence (in the form of its missing proposal) proves nothing and is perfectly
consistent with NSI’s claim that it correctly submitted a timely proposal, but that the
government’s system malfunctioned.

        At the outset of this case, the Court admittedly was highly sympathetic to NSI’s
position. How could NSI possibly demonstrate that the government is at fault for a
proposal that is not in the procurement record? NSI’s protest arises from the very
omission of evidence upon which the Agency relies. Put differently, the very fact that
the administrative record is devoid of any indication that NSI submitted its proposal
means that evidence supporting NSI’s claim necessarily would have to come from
outside of the record the government assembled and filed as part of this case.
Moreover, given the technical nature of the electronic system at issue, the Court could
not initially evaluate whether the absence of information indeed demonstrated anything
at all. These are precisely the type of circumstances in which extra-record evidence
should be considered. VSolvit, LLC v. United States, 151 Fed. Cl. 678, 686 (2020) (“The
Court cannot conceive of a way, except in the rarest of cases, that a protestor plausibly
could succeed on the merits of this particular type of solicitation challenge without

                                            16
        Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 17 of 26




introducing extra-record evidence as to the information that the protestor believes was
missing from a solicitation . . . . Put differently, the Court is highly skeptical that an
administrative record would ever contain the evidence that would allow a protestor to
succeed on the merits of this type of solicitation challenge.”).19

       At an early status conference to discuss the case, the Court employed the
following hypothetical. Assume an offeror contends that it physically delivered a
proposal to a government office location, in a timely manner, and in full compliance
with a solicitation’s instructions. The government later informs the offeror that it has no
record of the proposal having been delivered. If the government has comprehensive
security video coverage of the only entrance to the office building, and there is no video
of any of the offeror’s personnel showing they entered the building to deliver the
proposal, the absence of evidence would almost certainly be sufficient to disprove the
offeror’s claim. Conversely, if the government does not maintain any video
surveillance or if there is no security or visitor log of any kind, the mere fact that the
government has no record of a delivery does not prove anything at all.

        Accordingly, the Court, sua sponte, determined that the administrative record
required more context before the Court could conclude anything meaningful from the
absence of information in the administrative record. In particular, the Court, as noted
above, ordered the government to investigate, in more detail, the operations and
functionality of the DoD SAFE system. ECF No. 15. The Court also decided it would
consider a declaration from NSI’s expert to explain NSI’s view of the workings of the
electronic system and to offer an opinion on the likelihood that the system (or the
government more generally) somehow is at fault for the Agency’s inability to locate
NSI’s proposal. In sum, the purpose of the Court’s considering such extra -record
evidence was to assess to what extent the agency was able to conclude definitively that
NSI did not submit a timely proposal via the electronic system in compliance with the
Solicitation. This is consistent with the Federal Circuit’s instruction that the trial court
should permit record supplementation only where the existing record is insufficient to
permit meaningful review. Axiom, 564 F.3d at 1381; see also Nat’l Min. Ass’n v. Jackson,
856 F. Supp. 2d 150, 156 (D.D.C. 2012) (extra-record evidence is permissible to decide
whether “the agency failed to examine all relevant factors” or “when the agency failed
to explain adequately its grounds for its decision”).




19See also Orion Intern. Tech., 60 Fed. Cl. at 343 (“[T]he record may be supplemented with . . .
relevant information that by its very nature would not be found in an agency record . . . .”);
VSolvit, 151 Fed. Cl. at 685 (holding that extra-record evidence is proper where the Court
requires “‘knowledge possessed by offeror and agency personnel of a highly technical and
complex nature, requiring explication via affidavits or expert testimony’” (quoting East West,
Inc. v. United States, 100 Fed. Cl. 53, 57 (2011) (citations omitted))).

                                                17
       Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 18 of 26




       Pending before the Court, however, is NSI’s revised second motion to require the
government to supplement the record with relevant documents. ECF No. 21. Although
NSI attached to its motion a second declaration from its expert, Mr. Tipton, see Tipton
Second Decl., this latest declaration is not directed towards explaining the
administrative record as it now exists, but rather argues that “the Administrative
Record is still lacking many relevant documents.” ECF No. 21 at 2. In particular, NSI
argues that the government “has still failed to provide relevant information regarding
the functioning – or malfunctioning – of the DoD SAFE system on October 19, 2020.” Id.
In essence, NSI argues that the further supplementation is necessary because the
administrative record continues to “lack[] any meaningful explanation or context.” Id.
NSI seeks an order requiring the government to provide sufficient “detail to enable a
credible audit of activities occurring between NSI and the DoD SAFE website [during
the] morning” NSI allegedly attempted to upload its proposal. Id. at 5.

        The government opposes NSI’s further supplementation request for a number of
reasons. First, the government contends that NSI’s motion improperly focuses on
proving that NSI simply accessed the DoD SAFE website during the relevant time
period, rather than providing evidence that NSI actually properly uploaded and
submitted its proposal. ECF No. 22 at 5–6. Second, the government contends that NSI’s
motion “urges the court to sanction an inappropriate, extra-record exercise based
entirely upon speculation,” id. at 6, which the government maintains is precluded by
binding precedent. The government addresses Mr. Tipton’s assertions about the DoD
SAFE system by relying on a second declaration of its own expert, Mr. Edgell, see Edgell
Second Decl., arguing that: (1) Mr. Tipton bases his opinions on the incorrect conclusion
that a particular application (NetIQ Sentinel) is used by DoD SAFE when that is not the
case; (2) the application logs that NSI requests either no longer exist or do not show
what Mr. Tipton believes they do; and (3) “even if the relevant application logs had
been maintained, they would not reflect a successful drop-off [by NSI].” Id. at 7–8.
Third, the government debunks Mr. Tipton’s theory that other trouble tickets received
by the DoD SAFE Help Desk recorded the same issue encountered by NSI; in fact, the
other tickets concerned entirely different issues than that experienced by NSI. Id. at 9.
Finally, the government again corrects Mr. Tipton’s assumptions about the ZENDTO
software used as part of the DoD SAFE system. Although Mr. Tipton hypothesized that
the ZENDTO software is a version with known bugs that causes it to malfunction, it
turns out that the version actually in use does not have a history of such issues. Id. at 9–
10. The government also points out that the bugs experienced by users of the most
recent version of the ZENDTO software are not the same bugs which NSI claims to
have experienced. Id. at 10–11.

        For the same reasons the Court agreed that it was appropriate to consider the
initial declarations from the parties’ respective experts, the Court hereby grants, in-part,
NSI’s pending motion: the Court will consider Mr. Tipton’s second declaration only to
the extent it provides a further explanation of NSI’s view as to the technical inner-

                                             18
       Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 19 of 26




workings of the DoD SAFE system. SOSS2, 403 F. Supp. at 1237 (“A party moving to
admit extra-record evidence must show either that the agency’s ineffective explanation
of an action frustrates judicial review or that technical or complex terms require
recourse to an extra-record explanation.”). The Court likewise will consider
Mr. Edgell’s second declaration in response. ECF No. 24. The Court, however, declines
to order the government to engage in what amounts to discovery (i.e., further
supplementation of the administrative record with extra-record evidence).

        First, discovery typically is not available in APA cases. Air Transp. Ass'n of Am.,
Inc. v. Nat'l Mediation Bd., 663 F.3d 476, 487 (D.C. Cir. 2011). Indeed, even “limited”
discovery is only available where “a party makes a significant showing—variously
described as a strong, substantial, or prima facie showing—that it will find material in
the agency’s possession indicative of bad faith or an incomplete record, it should be
granted limited discovery.” Id. at 488 (quoting Air Transp. Ass’n of Am., Inc. v. Nat'l
Mediation Bd., 2010 WL 8917910, slip op. at 3 (D.D.C. June 4, 2010)); Baptist Mem'l Hosp.-
Golden Triangle v. Sebelius, 566 F.3d 226, 230 (D.C. Cir. 2009) (limited extra-record
discovery only appropriate “when there has been a strong showing of bad faith or
improper behavior or when the record is so bare that it prevents effective judicial
review”); Menkes v. U.S. Dep't of Homeland Sec., 637 F.3d 319, 339 (D.C. Cir. 2011).

       Second, “when a party seeks to supplement the administrative record with
particular documents[,]” that party must “overcome the standard presumption that the
‘agency properly designated the Administrative Record.’” Amfac Resorts, L.L.C. v. U.S.
Dep't of Interior, 143 F. Supp. 2d 7, 12 (D.D.C. 2001) (quoting Bar MK Ranches v. Yuetter,
994 F.2d 735, 740 (10th Cir. 1993)). A number of this Court’s decisions have recognized
that presumption. See, e.g., BHB Ltd. P'ship v. United States, 147 Fed. Cl. 226, 229 (2020)
(“The government's designation of the AR is deemed presumptively correct.”); Poplar
Point RBBR, LLC v. United States, 145 Fed. Cl. 489, 494 (2019) (“Ordinarily, the
government’s designation of an administrative record is entitled to a presumption of
completeness; however, courts have recognized that this can be rebutted with clear
evidence to the contrary.”); Smith v. United States, 114 Fed. Cl. 691, 695 (2014)
(“Generally, the government receives a rebuttable presumption that it has properly
designated the administrative record.”), aff’d, 611 F. App'x 1000 (Fed. Cir. 2015). At a
minimum, the party seeking such additional documentation must show it is “at least
somewhat likely that discovery will reveal that an agency acted improperly or provided
an incomplete record . . . .” Comm. of 100 on the Fed. City v. Foxx, 140 F. Supp. 3d 54, 59–
60 (D.D.C. 2015). As the United States District Court for the District of Columbia
explained:

              Plaintiffs bear a “heavy burden” in seeking to overcome this
              presumption in order to supplement the record. WildEarth
              Guardians v. Salazar, 670 F. Supp. 2d 1, 6 (D.D.C. 2009). To
              carry this burden, “plaintiff[s] ‘must identify reasonable, non-

                                             19
        Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 20 of 26




              speculative grounds for [their] belief that the documents were
              considered by the agency and not included in the record.’”
              Sara Lee Corp. v. Am. Bakers Ass'n, 252 F.R.D. 31, 34 (D.D.C.
              2008), quoting Pac. Shores, 448 F.Supp.2d at 6. “Plaintiff[s]
              cannot merely assert that other relevant documents were
              before the [agency] but were not adequately considered.” Id.
              They “must do more than imply that the documents at issue
              were in the [agency's] possession. Rather, plaintiff[s] must
              prove that the documents were before the actual
              decisionmakers involved in the determination.” Id. (citations
              omitted).

Safari Club Int'l v. Jewell, 111 F. Supp. 3d 1, 4 (D.D.C. 2015).

         NSI has not met its “heavy burden.” Despite NSI’s contention that the requested
DoD SAFE documents will provide enough “detail to enable a credible audit of
activities occurring between NSI and the DoD SAFE website of that morning,” see ECF
No. 21 at 5, the government has provided compelling affidavits from its expert
indicating that the logs NSI seeks either no longer exist or never did. Edgell Second
Decl. ¶¶ 14–16, 21. Furthermore, the government’s expert, Mr. Edgell, has concluded
definitively that “even if logs could theoretically be obtained for the various way-points
between Mr. Bock’s computer and the DoD SAFE server, they would not show whether
the drop-off was successful.” Id. ¶ 18. Accordingly, there is no indication that the
initial record is incomplete, and NSI has not demonstrated the existence of additional
“information that is necessary for effective judicial review” or that there is
documentation that either “was or should have been considered by the agency.” East
West, Inc., 100 Fed. Cl. at 57. Additionally, there is no evidence – or even a credible
allegation – of bias or bad faith on the part of the government in its designation of the
administrative record. The Court has reasonably indulged NSI’s concerns and
questions, but we decline any further journey down the rabbit-hole.

   V.      The Court Denies NSI’s Motion For Judgment On The Administrative
           Record And Grants The Government’s Cross-Motion For Judgment On The
           Administrative Record

        NSI, in its MJAR, contends that it submitted a timely proposal in response to the
Solicitation, while the government contends in stark contrast that it never received
NSI’s proposal. Pl. MJAR at 2–4; Def. MJAR at 2. At the end of the day, however, NSI’s
arguments amount to nothing more than a grievance that it simply cannot, to its
satisfaction, verify whether the government is telling the truth. But, as discussed supra,
that is neither a sufficient basis for this Court to order supplementation (or discovery),
nor is that sufficient to support judgment in NSI’s favor. In that regard, the government
does not have the burden of proof in this case. Conscoop-Consorzia, 62 Fed. Cl. at 236


                                               20
       Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 21 of 26




(quoting Cal. Marine Cleaning, Inc. v. United States, 42 Fed. Cl. 281, 297 (1998)). In any
event, the administrative record – particularly in light of the various expert declarations
– gives the Court great confidence in finding, as a factual matter, that NSI’s proposal
was not submitted to the Agency in compliance with the Solicitation’s instructions and
prior to its deadline. Given that finding, the Court cannot possibly conclude that the
government has acted arbitrarily, capriciously, or otherwise contrary to law.
Accordingly, NSI cannot prevail on any of its claims for relief and the government is
entitled to judgment.

        NSI’s contention that its proposal was submitted in a timely manner – or that it
was actually submitted at all – rests primarily upon the October 27, 2020 joint affidavit
of NSI’s employees, Ms. Waldorf and Mr. Bock. Pl. MJAR at 13 (“[T]his protest boils
down to the credibility of the individuals who provided sworn declarations.”); ECF No.
1-1. Such a conclusory, self-serving affidavit – absent any objective supporting evidence
– is insufficient to overcome the considerable evidence the government presents.

        First, the government’s DoD SAFE expert, Mr. Edgell, directly refutes NSI’s
contention that its employees received a “Drop Off Completed” notification from the
DoD SAFE system. Edgell First Decl. ¶ 14. After explaining the functionality of
ZENDTO (one of the DoD SAFE software components), Mr. Edgell concluded that “it
would be impossible for any user . . . to receive a ‘Drop-Off Completed’ webpage
without all of the preceding steps in the ZENDTO process haven taken place
successfully.” Id. Because the ZENDTO process itself includes a step in which a
database is updated to reflect a successful upload, something that did not occur in this
case, the ZENDTO process was not completed successfully. Id. Thus, NSI’s assertion
that its employees received confirmation of a successful upload is completely
undermined by the evidence explaining the software’s function, including Mr. Edgell’s
conclusion that “the allegations in the November 6, 2020 complaint and the statements
in the October 27, 2020 joint affidavit are not ‘plausible or even possible’ given DoD
SAFE’s functionality.” Id.

        Second, notwithstanding NSI’s speculation that the DoD SAFE system may have
malfunctioned, there is ample evidence in the record to support the government’s
contention that the system was functioning properly on and around the date proposals
were due. On October 19, 2020, the day that NSI allegedly submitted its proposal,
18,261 uploads via the DoD SAFE system occurred across the platform with no
identifiable abnormalities. Edgell First Decl. ¶ 15. In fact, during the specific hour
period when NSI purports to have uploaded its proposal, DoD SAFE had 207 successful
uploads across the platform. Id. Additional evidence in the record demonstrates that
no other offeror for the Solicitation had any problem successfully completing a proposal
upload, see AR 838–41, AR 843–51, AR 854–57, AR 860–61, AR 866–67, AR 871–79, and,
indeed, NSI’s own proposed subcontractors likewise successfully uploaded their
respective proposal components, as well. AR 718, 724, 730, 742.

                                            21
       Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 22 of 26




        NSI relies on the existence of “trouble tickets” submitted to the DoD SAFE Help
Desk during the relevant period to show that other users also experienced problems
utilizing the system. Pl. MJAR at 13. Mr. Edgell adequately refutes this contention as
well. He specifically examined the topics of each of the tickets received during the
period beginning two days before and ending two days after NSI’s alleged proposal
submission, and none of those tickets reflect the issue NSI claims to have experienced:

              Of those 69 tickets, 40 were related to CAC card issues, 23
              were general DoD SAFE usage questions, one was related to
              reported spillage, one was related to user network
              configuration, one was a drop-off request code question, and
              one was related to a DoD certificate authority (CA) issue (i.e.,
              relating to what is and what is not a trusted site). The
              remaining two tickets were related to NSI’s proposal
              submission issue.

Edgell Second Decl. at 4–5.20 According to Mr. Edgell’s explanation, none of the tickets
– other than the two submitted by NSI itself – were related to submission issues with
the DoD SAFE system (i.e., upload or “drop-off” problems). Mr. Edgell also
successfully refuted Mr. Tipton’s contention that the ZENDTO platform used by DoD
SAFE has a history of glitches by clarifying that the ZENDTO version currently used by
DoD SAFE is not the one which Mr. Tipton critiqued, but instead is one which has no
recorded history of issues. 21 ECF No. 22 at 9–10. In sum, the Court agrees with the
government that the system was functioning properly during the relevant period. 22

20A “CAC” card refers to a user’s common access card necessary for use of the DoD SAFE
system.
21NSI cites GSI Construction Corporation, Inc., B-418967, 2020 CPD ¶ 334 (Oct. 28, 2020), in an
attempt to demonstrate that the DoD SAFE system is somehow critically and routinely plagued
with problems. Pl. MJAR at 7. In GSI, two contractors allegedly uploaded their proposals to the
DoD SAFE system and received confirmation of successful uploads, only to be later informed
that the agency had not received their proposals. Id. The GAO denied GSI’s protest, noting that
“[w]hen transmitting a proposal electronically, it is an offeror's responsibility to submit its
proposal sufficiently in advance of the time set for receipt of proposals to ensure proper
delivery of the proposal and timely receipt by the agency.” Thus, to the extent GSI has any
relevance here, it demonstrates that NSI had a responsibility to ensure that its proposal was
uploaded on time. Even assuming arguendo that the DoD SAFE system had malfunctioned, NSI
could have avoided a tardiness problem had NSI left ample time to resolve any difficulties
rather than attempting to submit its proposal an hour before it was due.
22NSI also attempts to use Mr. Edgell’s concession that “computers and software can be flawed,
and that bugs and other issues with computers and software are continually being discovered
and addressed,” see Pl. MJAR at 13, to show that the DoD SAFE system is not infallible. While
the Court has no trouble agreeing that no system functions perfectly at all times and under all

                                              22
       Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 23 of 26




       Third, NSI references Mr. Bock’s browser history – which shows that he made
two separate connections on the date in question to the DoD SAFE website during the
relevant time – as evidence that NSI’s proposal was successfully submitted. Pl. MJAR at
10; Tipton First Decl. ¶ 14. But that browser history only shows that someone visited
the website. The fact that Mr. Bock or another NSI employee visited the DoD SAFE
website does not provide sufficient evidence – or really any evidence at all – that NSI
uploaded its proposal in a timely manner and per the Solicitation’s requirements.

        Fourth, NSI incorrectly invokes the so-called government control exception to the
“late-is-late” rule to argue that the Agency is required to consider its proposal. Pl.
MJAR at 12, 14 (discussing FAR 52.212-1(f)(2)(i)). That exception applies if four
requirements are satisfied: (i) the offer is received before the award is made; (ii)
consideration of the offer would not unduly delay the acquisition; (iii) the offer was
received at the government installation designated for receipt of offers; and (iv) the
offer was under the government’s control prior to the time set for receipt of offers. FAR
52.212-1(f)(2)(i). The government concedes that the first condition is satisfied, because
NSI mailed a CD-ROM with its proposal to the Navy, which it received before making
an award. ECF No. 29 (“Def. Resp.”) at 4. The second condition is similarly satisfied, as
the government concedes that “delaying award a short while longer would not harm
the Navy . . . .” Id. In addressing the third and fourth conditions, however, there is no
evidence, other than the bald assertions of NSI’s employees, supporting the conclusion
that NSI uploaded its proposal in a timely manner or that the government received it
before the Solicitation’s submission deadline. To the contrary, the government presents
significant evidence that NSI’s proposal was not, in fact, timely uploaded or ever
received by the DoD SAFE system, effectively the government’s “installation
designated for receipt of offers.” See FAR 52.212-1(f)(2)(i)(B). The mailed CD-ROM is
irrelevant because it was sent to, and received by, the Navy after “the time set for
receipt of offers” and in a manner not permitted by the Solicitation. Def. Resp. at 4.

        NSI relies primarily on Insight Sys. Corp. v. United States, 110 Fed. Cl. 564 (2013),
to argue that the government control exception should apply in the instant case. In
Insight, the offeror submitted a timely proposal via email, which was promptly received
by an initial government server but encountered errors in clearing security checks
necessary for transmittal to a second server. Id. at 570. The emailed proposal thus did
not reach the contracting officer’s inbox until after the proposal deadline. Id. In
rejecting the government’s invocation of the “late is late” rule, this Court applied the
government control exception, holding that the government had acted arbitrarily in
refusing to consider the proposal. Id. at 581. The critical fact was the time when the
proposal first hit a government server (and thus was within the government’s control).

circumstances, ample evidence in the record supports the government’s contention that the
system was operating properly at the time that NSI purports to have uploaded its proposal.

                                             23
        Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 24 of 26




       Insight is inapposite. While it was undisputed in Insight that the offeror’s
proposal had reached a government server well before the proposal deadline, here, in
contrast, there is no concrete, contemporaneous evidence that NSI ever submitted its
proposal, let alone that it was received by the DoD SAFE system before the submission
deadline. Indeed, the only evidence supporting NSI’s claim is the affidavit from its
employees. That assertion, however, is entirely undermined by the fact that the
government conducted a search of the DoD SAFE database for Mr. Bock’s IP address,23
which demonstrated that while his IP address had connected to DoD SAFE seventeen
times in 2020, it did not connect to the system at all in September or October 2020, the
time during which NSI’s proposal was allegedly uploaded. Edgell First Decl. ¶ 18. This
evidence, considered in conjunction with Mr. Edgell’s assertion that it would be
impossible for NSI to have received an electronic upload confirmation without
successfully completing all steps of the submission process (including an electronic
logging of the uploaded proposal), refutes NSI’s contention that its proposal reached a
government server before the Solicitation deadline (or at all). The government control
exception does not apply in this case. 24

        Finally, the Court notes that NSI “was clearly the ‘least cost avoider’ in this
situation[.]” Extrusion Painting, Inc. v. Awnings Unlimited, Inc., 40 F. App’x 97, 101–02
(6th Cir. 2002); see Holtz v. J.J.B. Hilliard W.L. Lyons, Inc., 185 F.3d 732, 743 (7th Cir. 1999)
(explaining that rules should be set to impose contractual liability on the party who is
the “least cost avoider” – that is, the party who can avoid the mistake at the lowest
cost). NSI could have avoided any alleged problem with the DoD SAFE system by
attempting to upload NSI’s proposal with more time to troubleshoot, 25 or, better yet,


23An IP address is “personally identifiable information that is automatically captured by
another computer when any communications link is made over the Internet” and is unique to
each computer. See Russ Smith, IP Address: Your Internet Identity (Mar. 29, 1997),
https://www.ntia.doc.gov/legacy/ntiahome/privacy/files/smith.htm (emphasis in original).
24NSI also compares the government’s conduct in this case to that at issue in Insight, in which
this Court admonished the agency for “approach[ing] questions involving the timeliness of an
electronic submission under FAR § 52.212–1(f)(1) with the zeal of a pedantic schoolmaster
awaiting a term paper.” Pl. MJAR at 12 (citing Insight, 110 Fed Cl. at 754). The Court agrees
with the government that “all evidence suggests the contrary is true” in this case. Def. Resp. at
5. Ms. Swailes not only proactively contacted NSI to inquire as to why it had not submitted a
proposal, but also diligently pursued a resolution with the DoD SAFE Help Desk for over a
week in an attempt to assist NSI. AR 745, 773–785.
25See Conscoop-Consorzia, 62 Fed. Cl. at 237 (“[T]he offeror assumes the risk of an untimely
delivery when it fails to allow sufficient time to submit its proposal before the deadline.”);
Pmtech, Inc., B-291082, 2002 CPD ¶ 172 (Oct. 11, 2002) (“We view it as an offeror’s responsibility,
when transmitting its proposal electronically, to ensure the proposal's timely delivery by
transmitting the proposal sufficiently in advance of the time set for receipt of proposals to allow
for timely receipt by the agency.”).

                                                24
       Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 25 of 26




NSI could have taken a screenshot or printed a hardcopy of the alleged successful
upload notification NSI asserts it received.

       The fact is that while the government cannot definitively prove that NSI did not
submit its proposal, except by pointing to the lack of any such evidence in the Agency’s
record system, such lack of evidence is itself probative and sufficient to end this case in
the government’s favor, particularly in light of the detailed explanation its expert
provided to the Court. See Fed. R. Evid. 803(10) (allowing evidence that “a diligent
search failed to disclose a public record or statement if: (A) the testimony or certification
is admitted to prove that (i) the record or statement does not exist; or (ii) a matter did
not occur or exist, if a public office regularly kept a record or statement for a matter of
that kind”); United States v. Dizon, 15 F.3d 1091 (9th Cir. 1994) (“Here, testimony was
presented that inspectors were required to sign the forms if a search occurred. No
signature was found on the forms. The absence of a signature thus could be used to
prove that no search occurred.”); United States v. Chkuaseli, 732 F. App'x 747, 758 (11th
Cir. 2018) (“Even though Marlett was not the custodian of the State Department’s
records, the Federal Rules of Evidence allowed him to testify that his searches of State
Department databases for information about the passengers yielded no results.”);
Khudan v. Lee, 2016 WL 4735364, at *4 (S.D.N.Y. Sept. 8, 2016) (concluding that
“Defendants may offer [the] declaration pursuant to Rule 803(10), which exempts from
the hearsay bar statements offered to prove the absence of a public record after a
diligent search in order to prove that a matter did not occur”); United States v. Parker,
761 F.3d 986, 992 (9th Cir. 2014) (holding that “Rule 803(10) simply requires ‘testimony’
that a diligent search did not turn up a public record” but the government need not
produce the actual custodian of the records “to establish the absence of a record”).

        The Court recognizes that in making the factual findings that NSI failed to
upload its proposal in a timely manner and that the government is not responsible for
that failure, the Court necessarily rejects the testimony of NSI’s employees to the
contrary. To put it bluntly, however, the government’s and NSI’s respective factual
assertions are mutually exclusive. Whether NSI’s witnesses are merely mistaken about
what they saw on their screen (i.e., the alleged electronic upload confirmation) or there
is an alternative explanation, the Court need not resolve that question. Suffice it to say,
the Court concludes that the government’s account of what transpired is amply
supported by, and indeed better explains, the record evidence. Because the Court finds
that NSI did not upload its proposal or otherwise compliantly deliver its proposal to the
government in a timely manner and pursuant to the Solicitation’s instructions, NSI is
not entitled to any relief. Johnson Controls, 125 Fed. Cl. at 292 (2016) (“[I]t remains
Plaintiff’s responsibility to understand the proposal submission requirements, including
educating itself on the use of the electronic filing system specified in the Solicitation.”);
Fed. Acquisition Servs. Team, LLC v. United States, 124 Fed. Cl. 690, 701–02 (2016) (the
“late-is-late” FAR “provisions ha[ve] been interpreted by both the GAO and our court
to impose upon the offeror the obligation of ensuring that any proposal it submits by

                                             25
       Case 1:20-cv-01539-MHS Document 31 Filed 03/26/21 Page 26 of 26




electronic means—when allowed or required by the terms of a solicitation—is received
before the deadline, taking into account the possibility of reasonably foreseeable
circumstances which may delay the delivery of its proposal”).

                                       * ** **

       In sum, the Court GRANTS IN-PART and DENIES IN-PART NSI’s revised
second motion to supplement the administration record. The Court further DENIES
NSI’s MJAR and GRANTS the government’s cross-MJAR. The Clerk is directed to
enter JUDGMENT for the government, accordingly.

      IT IS SO ORDERED.


                                                 s/Matthew H. Solomson
                                                 Matthew H. Solomson
                                                 Judge




                                         26
